Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (i.e., a single and specific PBP as having property (a) in claim 1); Species B (i.e., a single and specific second biologically active agent as a pharmaceutical agent); and Species C (i.e., a single and specific oral delivery vehicle as a capsule) in the reply filed on October 12, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 1-20 were originally filed on November 15, 2019. 
Claims 1-20 are currently pending and claims 1, 12-15, and 17-20 are under consideration as claims 2-11 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 12, 2021.

Priority
The present application claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application Nos. 62/768,876 filed November 17, 2018, and 62/808,976 filed February 22, 2019.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on July 7, 2020 is being considered by the examiner. 

Drawings
The drawings; in particular, Figure 13C, is objected to because of the following reason:
The drawing has a line quality that is too light to be reproduced (weight of all lines and letters must be heavy enough to permit adequate reproduction) or text that is illegible (reference characters, sheet numbers, and view numbers must be plain and legible) see 37 CFR 1.84(l) and (p)(1)); See Figure(s) 13C.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites a purified PBP composition characterized by one or more of the following characteristics: (a) to (k).  It is respectfully requested that “or” be inserted at the end of (j) and before (k) in order to be grammatically correct.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  claim 12 recites that the purified PBP composition is produced by a process comprising two steps.  It is respectfully requested that “and” .  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  claim 13 recites, “a dried powder comprising a purified PBP composition according to claim 1”...  It is respectfully requested that claim 13 recites, “a dried powder comprising the purified PBP composition according to claim 1”... in order to be grammatically correct and properly incorporate the limitations of claim 1.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  claim 14 recites, “[a] PBP composition according to claim 13”...  It is respectfully requested that claim 14 recites, “[t]he PBP composition according to claim 13”... in order to be grammatically correct and properly depend upon claim 13.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  claim 17 recites, “comprising the PBP composition of claim 1”.  It is respectfully requested that claim 17 recites, “comprising the purified PBP composition of claim 1” in order to be grammatically correct and be consistent with the preamble of claim 1.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  claim 19 recites, “[a] formulation comprising a PBP composition according to claim 1”...  It is respectfully requested that claim 19 recites, “[a] formulation comprising the purified PBP composition according to claim 1”... in order to be grammatically correct and properly incorporate the limitations of claim 1.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  claim 20 recites, “[a] stabilized PBP composition comprising a phycobiliprotein composition according to claim 1”...  It is respectfully requested that claim 20 recites, “[a] stabilized PBP composition comprising the purified PBP composition .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 includes a “protein fraction of the composition that is greater than about 30% of a protein having a MW of about 17,695 kDa”. The interpretation of this phrase includes any protein or peptide fragments of PBP that has a MW of about 17,695 kDa and represents greater than 30% of the total protein in the composition.  In addition to having a particular MW, the protein fraction must also exhibit a specific physical property of having an isoelectric point of about 6.29.  It is noted that the instant specification does not define “about”.  As such, “about 17,695 kDa” and “about 6.29” encompasses a broader range of MW and isoelectric point.  These physical properties of the protein fraction, i.e., MW and isoelectric point, constitute the function of the protein fraction.  In other words, a specific protein structure has the properties of a specific MW and a specific isoelectric point.  Thus, the only structure recited in the 
There is no conserved structure for the PBP protein fraction.  The prior art teaches that PBPs are a family of photosynthetic light-harvesting proteins derived from microalgae and cyanobacteria (See ATT Bioquest, “What are phycobiliproteins?”, available online at https://www.aatbio.com/resources/faq-frequently-asked-questions/What-are-phycobiliproteins, 3 pages (2019) at pg. 1, 1st paragraph).  These proteins contain covalently attached linear tetrapyrrole groups known as phycobilins, which play a critical role in capturing light energy (See ATT Bioquest reference, pg. 1, 1st paragraph).  As depicted in Figure 1B, a phycobilisome contains a core consisting of allophycocyanins and from this core several rods made up of phycocyanin and phycoerythrin extend in an outward orientation (See ATT Bioquest reference, pg. 2, Figure 1B).  
Furthermore, Glazer et al. teaches that PBPs purified from certain organisms are isolated as either trimers, (αβ)3, of approximately Mr 110-120 x 103 (e.g., allophycocyanins) thereby equating to 1100-1200 kDa, or hexamers, (αβ)6γ of about Mr 250 x 103 (e.g., certain phycoerythrins) thereby equating to 2500 kDa (See Glazer et al., J. Appl. Phycol. 6:105-112 (1994) at abstract).  Glazer et al. also teaches that in cyanobacteria cultured at low light intensities in the presence of abundant nutrients, the PBPs can make up as much as 40% of the protein of the cell (See Glazer article, pg. 105, col. 1, 1st paragraph).  In many red algae, grown under similar conditions, phycoerythrin, their most abundant phycobiliprotein, is the major soluble protein in the cell (See Glazer article, pg. 105, col. 1, 1st paragraph).  In cyanobacteria and red algae, the PBPs are components of a macromolecular light-harvesting complex, the phycobilisome, which in intact cells is associated with the cytoplasmic surface of the thylakoid membrane (See Glazer article, pg. 105, col. 1, last paragraph).  When the cells are broken in dilute buffers at near-neutral pH, the phycobilisomes dissociate into a multiplicity of intensely colored, highly fluorescent, water-soluble subcomplexes (See Glazer article, pg. 105, col. 1, last paragraph).  Purified PBPs represent the most stable of such individual subcomplexes (See Glazer article, pg. 105, col. 1, last paragraph).  Glazer et al. also teaches that PBPs are readily purified by conventional techniques of protein fractionation and are named according to their spectroscopic properties (See Glazer article, pg. 105, col. 1, last paragraph).  Phycoerythrins fall into two major classes – B- and R-phycoerythrins (See Glazer article, pg. 
Similarly, Kim et al. teaches that there are three types of pigment bound proteins known as PBPs: phycoerythrin (PE), phycocyanin (PC) and allophycocyanin (APC) (See Kim et al., Intl. J. Molec. Med. 42:789-798 (2018) at abstract; pg. 789, col. 2, 2nd paragraph).  PBPs of each type were established in P. yezoensis, a red algae seaweed, and all were analyzed (See Kim article, abstract).  PE is a complex between phycoerythrobilin and a protein, which has a scarlet color (See Kim article, pg. 789, col. 2, 2nd paragraph).  PC is a complex between phycocyanobilin and a protein, which forms a blue color (See Kim article, pg. 789, col. 2, 2nd paragraph).  APC is a complex between phycocyanobilin and a protein with a distinct absorption spectrum (See Kim article, pg. 789, col. 2, 2nd paragraph).  These three complexes are all acidic with isoelectric points of ~4.3 (See Kim article, pg. 789, col. 2, 2nd paragraph).  Each type of PBP is further divided into subtypes (See Kim article, pg. 789, col. 2, 2nd paragraph).  PE has three subtypes: B, R and C; PC has two subtypes: C and R; and APC has only one subtype (See Kim article, pg. 789, col. 2, 2nd paragraph).  Kim et al. sought to identify proteins separated from laver, seaweed rich in PBPs, using two-dimensional polyacrylamide gel electrophoresis (2D-PAGE) (See Kim article, pg. 789, col. 2, 2nd paragraph).  To do so, Kim et al. extracted soluble proteins from P. yezoensis and separated by 2D-PAGE (See Kim article, pg. 792, col. 2, 2nd paragraph).  The soluble proteins were classified by their isoelectric points using a strip with a pH range of 4-7 (See Kim article, pg. 792, col. 2, 2nd paragraph).  As shown in Figure 1, ~200 spots were resolved (See Kim article, pg. 792, col. 2, 2nd paragraph).  To characterize PBPs with isoelectric point values of 4-6, 60 spots observed between 11 and 25 kDa were analyzed by ESI-Q TOF MS/MS (See Kim article, pg. 792, col. 2, 2nd paragraph).  As a result, 10 spots were identified as PBPs (See Kim article, pg. 792, col. 2, 2nd paragraph).  These 10 spots are depicted in Table 1 (See Kim article, pg. 792, col. 2, 2nd paragraph).
Moreover, Kim et al. teaches that PE is a hexamer in dilute acidic solutions (See Kim article, pg. 795, col. 2, 1st paragraph).  The monomer has two peptide chains, α and β, each with a molecular weight 
Similarly, Hu et al. teaches that PBPs are major light-harvesting pigments of cryptophytes, red algae, and cyanobacteria (See Hu et al., Biochim. et Biophys. Acta 1412:250-261 (1999) at pg. 251, col. 1, 1st paragraph).  Four major classes of PBP can be distinguished: phycoerythrin (PE), phycoerythrocyanin (PEC), phycocyanin (PC) and allophycocyanin (AP) (See Hu article, pg. 251, col. 1, 1st paragraph).  The basic unit of the PBP is a heterodimer composed of an α- and a β-subunit with molecular masses between 15 and 22 kDa (See Hu article, pg. 251, col. 1, 1st paragraph).  In cyanobacteria and red algae PBP are aggregated in trimers of the structure (αβ)3, which in turn form hexamers (αβ)6 by a tight face-to-face association (See Hu article, pg. 251, col. 1, 1st paragraph).  They are organized as phycobilisomes (PBS), large complexes having a molecular mass ranging from 5000-30,000 kDa and normally constructed of three-cylindrical core units from which several peripheral rods radiate (See Hu article, pg. 251, col. 1, 1st paragraph).  The core cylinders contain AP while the peripheral rods are composed of PC, either alone or with PE or PEC (See Hu article, pg. 251, col. 1, 1st paragraph).  Hu et al. isolated and analyzed native PBP aggregates derived from Acaryochloris marina (See Hu article, pg. 251, col. 1, last paragraph).  When subjected to SDS-PAGE the aggregates yielded several polypeptides as depicted in Figure 3A where major polypeptides had apparent molecular masses of 15.5-17.2 kDa and 58 kDa and minor bands appeared at about 22, 24, 26, 32, 40, 50 and above 60 kDa (See st paragraph; Figure 3A, lane 1).  Upon transfer to a nitrocellulose membrane polypeptides of 15.5-18.4 kDa appeared as bluish or reddish bands (See Hu article, pg. 255, col. 2, 1st paragraph; Figure 3A, lane 2).  Immunodecoration with an antibody against AP preferentially labeled the 18.4 and 17.2 kDa polypeptides with weaker signals at 16.6, 16.2, 16.0 and 15.5 kDa (See Hu article, pg. 255, col. 2, 1st paragraph; Figure 3A, lane 3).  An antibody against PC showed a strong cross-reaction with polypeptides of 17.2, 16.6, and 16.0 kDa and a weak reaction with the polypeptides at 18.4 and 15.5 kDa (See Hu article, pg. 255, col. 2, 1st paragraph; Figure 3A, lane 4).  It also produced faint signals with bands at about 40 and 70 kDa (See Hu article, pg. 255, col. 2, 1st paragraph; Figure 3A, lane 4).  Hu et al. performed additional testing examining the molecular mass of different PBPs where the conditions of the testing were adjusted (See Hu article, pg. 255, col. 2, 2nd paragraph to pg. 256, col. 1, 1st paragraph; Figure 3B and 4).  The teachings of Hu et al. demonstrate that the molecular weight of PBPs is dependent upon the conditions utilized in purifying and analyzing them where the determined MW of PBPs ranged from 15.5 up to 70 kDa.  Hu et al. also teaches that the PBS has a large MW ranging from 5000-30,000 kDa.  However, there is no indication in the claims that the protein fraction of the composition is present as full PBS complex structures.  When considering the prior art as a whole, it is clear that the MW of PBPs is dependent upon the organism by which it is isolated and purified from and the conditions by which the PBPs are purified and/or analyzed.  It is further clear that the PBPs are acidic in nature having isoelectric points ranging from 4.3 to 5.3.  Thus, the claims are directed to a protein fraction with certain properties but no correlated structure associated with those properties.  Without such structure, the specification does not convey possession of the breadth of the claimed genus. 
Alternately, the written description requirement may be met by provided a representative number of species of the genus.  In this, the specification analyzed PBPs obtained from Spirulina and indicated the MW and isoelectric points of the PBPs purified (See instant specification, Example 1).  However, the specification fails to provide the structure of the protein fraction that has the specific MW and specific isoelectric point.  In Example 1, known purified extracts of Spirulina are compared to the components of the phycocyanin-rich purified extract of the present invention (See instant specification, pg. 48, 2nd paragraph).  As depicted in Table 2, 11 spots were found where spot 10 was the most abundant having a 
 Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, what is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides which preserve the required function, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Therefore, claims 1, 12-15, and 17-20 do not meet the written description requirement.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 12-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is directed to a purified PBP composition characterized by the protein fraction of the composition comprises greater than about 30% of a protein having a molecular weight of about 17,695 kDa and an isoelectric point of about 6.29 as assayed by two dimensional gel electrophoresis followed by quantitation by densitometry.  However, the scope of claim 1 encompasses multiple interpretations thereby rendering the scope of the claim ambiguous and uncertain.  The first interpretation encompasses where the protein fraction of the composition is greater than about 30% of a protein having a MW of about 17,695 kDa thereby encompassing protein and/or peptide fragments having a MW greater than about 12,386.50 kDa (i.e., 30% of 17,695).  The second interpretation encompasses where the protein fraction represents greater than about 30% of the total protein in the composition where the protein has a MW of about 17,695 kDa thereby encompassing a protein having a MW of about 17,695 kDa and greater than 30% of the total protein in the composition has this MW.  As such, the scope of claim 1 is unclear because it is not readily apparent which interpretation applies.  Therefore, an ordinary skilled artisan would be unable to ascertain the metes and bounds of the presently claimed invention with respect to the scope of claim 1.  
Please note that the Examiner is interpreting the scope of claim 1 such that the second interpretation is applied in order to advance prosecution. 

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 recites the limitation "the compound of interest" in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a natural product) without significantly more.  Claim 1 is directed to a purified phycobiliprotein (PBP) composition characterized by one or more of the following characteristics: (a) to (k) where (a) recites that the protein fraction of the composition comprises greater than about 30% of a protein having a molecular weight (MW) of about 17,695 kDa and an isoelectric point of about 6.29 as assayed by two dimensional gel electrophoresis followed by quantitation by densitometry.  Notably, the scope of claim 1(a) encompasses where the protein fraction of the composition comprises greater than about 30% of a protein having a specific MW and isoelectric point thereby encompassing where the protein fraction is up to 100% of a protein having the aforementioned properties.  Moreover, as indicated in the “Restriction Requirement” section above, examination is limited to a purified PBP composition characterized by (a).  As such, determination of patent eligible subject matter is limited to (a) as elected.  Claim 17 is directed to an oral delivery vehicle comprising the purified PBP composition of claim 1.  Claim 19 is directed to a formulation comprising the purified PBP composition of claim 1 and a physiologically or pharmaceutically acceptable carrier. 
The instant specification teaches that phycobiliproteins are water-soluble proteins that take the form of a complex between proteins and covalently bound phycobilins that act as chromophores (See instant specification, pg. 1, last paragraph).  They are the most important constituents of the phycobilisome where the major phycobiliproteins are C-phycocyanin, R-phycoerythrin, B-phycoerythrin and allophycocyanin (See instant specification, pg. 1, last paragraph to pg. 2, 1st paragraph).  The instant specification also teaches that a phycobiliprotein-rich extract of Spirulina is currently used as a natural Porphyridium cruenium, Galdieria sulpheria, and Aphanizomenon flos aquae (AFA), other cyanobacteria and other organisms contain varying amounts of PBP complexes (See instant specification, pg. 2, 1st paragraph).  Furthermore, in Example 1, the instant specification teaches that purified PBP was extracted from Spirulina (See instant specification, pg. 48, 2nd paragraph) thereby constituting where claimed purified PBP was derived from a natural source.  Similarly, AAT Bioquest teaches that phycobiliproteins are a family of photosynthetic light-harvesting proteins derived from microalgae and cyanobacteria that contain covalently attached linear tetrapurrole groups known as phycobilins (See ATT Bioquest, “What are phycobiliproteins?”, available online at https://www.aatbio.com/resources/faq-frequently-asked-questions/What-are-phycobiliproteins, 3 pages (2019) at pg. 1, 1st paragraph).  As depicted in Figure 1B, a phycobilisome contains a core consisting of allophycocyanins and from this core several rods made up of phycocyanin and phycoerythrin extend in an outward orientation (See ATT Bioquest reference, pg. 2, Figure 1B).  As such, the instant specification and the prior art teach that PBP is found naturally in several species of microalgae and cyanobacteria.  Therefore, claim 1 encompasses a naturally occurring protein fraction of a PBP composition, which is not markedly different from their naturally occurring counterpart because it conveys the same genetic information.
Moreover, it is noted that the only structural component recited in claim 17 is the purified PBP composition of claim 1.  The instant specification also teaches that Spirulina is the best-known microalgae and has been used as a food for hundreds of years (See instant specification, pg. 1, 3rd paragraph).  As such, without evidence to the contrary, the naturally occurring purified PBP composition would function as an oral delivery vehicle.  Additionally and/or alternatively, the instant specification does not define what constitutes an oral delivery vehicle.  Under the broadest reasonable interpretation, the terms of a claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art.  See MPEP 2111.  Although the instant specification teaches examples of oral delivery vehicles that would render the structure of the naturally occurring purified PBP composition markedly different, e.g., capsule, tablet, or gummy (See instant specification, pg. 22, 5th paragraph), these examples are not recited in claim 17.  As such, the plain and ordinary meaning of the term applies.  An supra, the preamble language (“an oral delivery vehicle”) does not indicate any structural or manipulative difference in the invention recited in the body of the claim, and instead merely conveys an intended use of the claimed purified PBP composition.  Therefore, claim 17 encompasses a naturally occurring protein fraction of a PBP composition, which is not markedly different from their naturally occurring counterpart because it conveys the same genetic information.
Similarly, it is noted that the structural components recited in claim 19 are the purified PBP composition of claim 1 and a physiologically or pharmaceutically acceptable carrier.  The instant specification does not define what constitutes a formulation or a physiologically or pharmaceutically acceptable carrier.  Under the broadest reasonable interpretation, the terms of a claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art.  See MPEP 2111.  As such, the plain and ordinary meaning of the terms apply.  A physiologically or pharmaceutically acceptable carrier encompasses water.  Given that phycobiliproteins are water-soluble proteins, as discussed supra, the preamble language (“formulation”) does not indicate any structural or manipulative difference in the invention recited in the body of the claim, and instead merely conveys an intended use of the claimed purified PBP composition.  Furthermore, without evidence to the contrary, the presence of a naturally occurring physiologically or pharmaceutically acceptable carrier such as water does not indicate a structural or manipulative difference that renders the claimed PBP markedly different than its naturally occurring counterpart. Therefore, claim 19 encompasses a naturally occurring protein fraction of a PBP composition and a naturally occurring physiologically or pharmaceutically acceptable carrier, which are not markedly different from their naturally occurring counterparts because they convey the same genetic information.
This judicial exception is not integrated into a practical application because claims 1 and 19 fail to recited a practical application of the purified PBP composition and/or physiologically or pharmaceutically acceptable carrier.  Further, as discussed supra, claim 17 recites an oral delivery vehicle comprising the purified PBP composition of claim 1 thereby constituting a practical application.  However, such a recitation does not add a meaningful limitation as it merely recites an intended use/function of the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the structure of the claimed PBP protein fraction does not require a modification that is significantly more than a naturally occurring PBP protein fraction in order to result in a markedly different PBP protein fraction.  For example, modifying the physical form of the purified PBP composition, e.g., capsule or powder with a specific moisture content as recited in instant claims 12-13 and 18, are considered elements that are sufficient to amount to significantly more than the judicial exception because they modify the naturally occurring PBP structure.  Although claim 1 recites that the PBP composition is purified and where the physical properties of the protein fraction were determined by two dimensional gel electrophoresis followed by quantitation by densitometry, these additional claim elements, i.e., purification, two-dimensional gel electrophoresis, and quantitation by densitometry, are well-understood, routine, conventional laboratory methods that do not impart a structural modification that would render the PBP protein fraction markedly different than its naturally occurring counterpart.  Rather, these methods analyze and/or isolate the naturally occurring PBP protein fraction.  Therefore, these additional claim elements are insufficient to amount to significantly more than the judicial exception.  
Accordingly, it is the Examiner’s position that the claimed purified PBP composition, the oral delivery vehicle comprising the purified PBP composition, and a formulation comprising the purified PBP composition and a physiologically or pharmaceutically acceptable carrier are directed to a “product of nature” exception without significantly more because they do not exhibit markedly different characteristics from their naturally occurring counterparts in their natural state.  More specifically, the claimed nature-based products are derived from a naturally occurring source, i.e., Spirulina, and thus, the comparison is with the naturally occurring PBP.  There is no indication in the claims or the specification that the PBP protein fraction is structurally distinct from the structure as it occurs in nature.  Thus, the claims 1, 17, and 19 encompass patent ineligible subject matter.

Examiner Comment
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1)	Scoglio et al. US Publication No. 2010/0021493 A1: teaches extracts of Klamath microalgae (Aphanizomenon Flos Aquae Aquae) which concentrate the active components of the algae, namely: a) a specific phycobiliprotein complex, unique to AFA algae, which contains i) a phycobilisome comprising C-phycocyanin (CPC) and phycoerthrocyanin (PEC) and including its specific chromophore phycoviolobilin; and ii) an AFA-specific phytochrome; and b) MAAs (mycosporine-like amino acids), chlorophyll and carotenes (See [0003]-[0005]).  As identified in Tables 1 and 2, a number of proteins were found to be present in the phycobilisome ranging in MW of 9322 to 32520 Da in Synechocystis and of 8895 to 32078 Da in AFA Klamath algae (See [0029]; Tables 1-2).  
2)	Rathnasamy et al., Asian J. Chem. 26:3729-3732 (2014): teaches an aqueous two phase extraction (ATPE) method in order to extract PBPs present in Spirulina (See pg. 3729, col. 2, last paragraph).  In order to determine the molecular weight of the phycocyanin sample, Rathnasamy et al. utilized native-PAGE (See pg. 3732, col. 1, 2nd paragraph).  Lanes 2 and 3 as depicted in Figure 2c consists of the purified phycocyanin sample (See pg. 3732, col. 1, 2nd paragraph).  A single peak was obtained for lane 2 and lane 3 which indicate that there are no other protein molecules that are present in the sample other than phycocyanin (See pg. 3732, col. 1, 2nd paragraph).  The molecular weight of phycocyanin was found to be 232 kDa (See pg. 3732, col. 1, 2nd paragraph). 
3)	Kumar et al., Ind. J. Plant Physiol. 19:184-188 (2014): teaches a simple protocol for purifying phycocyanin (PC) from Spirulina by using ammonium sulphate precipitation followed by a single step chromatography by using DEAE-Cellulose-11 and acetate buffer (See abstract).  Purity was reconfirmed by the presence of single bands of α-subunit (16 kDa) and β-subunit (17 kDa) during native gel electrophoresis (See pg. 187, col. 2, 1st paragraph; Figure 5).  
4)	Minkova et al., J. Biotechnol. 102:55-59 (2003): teaches purifying C-phycocyanin from Spirulina fusiformis by a multi-step treatment of the crude extract with rivanol followed by 40% saturation with ammonium sulfate (See abstract; pg. 58, col. 2, 3rd paragraph).  Its homogeneity was demonstrated by sodium dodecyl sulfate-polyacrylamide gel electrophoresis (i.e., a 2D gel electrophoresis) yielding two bands of molecular masses 19 500 and 21 500 kDa, corresponding to α and B subunits of the pigment (See abstract; pg. 58, col. 2, 3rd paragraph).  Although, it appears that such MW would read on the MW as claimed, when reviewing the gel data depicted in Figure 2, it is clear that the MW is 19.5 and 21.5 kDa (See Figure 2).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654